Citation Nr: 1121548	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO. 08-30 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for residuals of a head injury.

4. Entitlement to service connection for a scar of the scalp.

5. Entitlement to service connection for right knee disability.

6. Entitlement to service connection for left knee disability.

7. Entitlement to service connection for right foot disability, to include pes planus.

8. Entitlement to service connection for left foot disability, to include pes planus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION


The Veteran served on active duty from August 1971 to July 1973. He had subsequent additional periods of active duty for training and inactive duty training.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided testimony at a March 2011 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.





REMAND

At his March 2011 Board hearing the Veteran testified that he was in receipt of (Social Security Administration ) disability benefits due to knee disability. The RO/AMC must seek to obtain the relevant SSA records and associated them with the claims file. See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).

The Veteran had several periods of active duty for training and inactive duty training subsequent to active service. The Veteran claims to have injured his lower extremities, his head, his scalp, and his hearing during these periods of service. The RO/AMC must seek verification of these periods of service. See 38 U.S.C.A. § 5103A(a)-(c). 

At his March 2011 Board hearing the Veteran indicated that there are likely to be available additional relevant VA, private, and reserve duty medical records not yet associated with the claims file. The RO/AMC must seek to obtain these records of medical treatment and examination. See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

After receipt of the additional SSA, service department, VA and private records, the RO/AMC must review the records for each disability at issue and determine whether a VA examination is required. See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1. Contact all necessary sources to verify the Veteran's periods of active duty for training and inactive duty training from 1973 to 1987 and obtain any additional available service treatment records pertaining to the Veteran's periods of active duty for training and inactive duty training.



(i) At his Board hearing the Veteran indicated that active duty for training and inactive duty training were accomplished with the 224th Engineering Company in the area of Denver, Colorado. It is not clear if this is accurate, however; several reserve service personnel records associated with the claims file indicate service with B Co. 4th Engineer Battalion , Fort Carson, Colorado, and, in March 1989, HHC 14th CBT ENGR BN (C) at Fort Ord, California. A service department summary points inquiry indicates reserve duty points credited to the Veteran for the years 1973 to 1987. 

(ii) Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for hearing loss, tinnitus, knee, foot, head injury, or scalp disability during the period from July 1973 to the present. 

(iii) After obtaining any appropriate authorizations for release of medical information, the RO must obtain records from each health care provider the Veteran identifies. 

(iv) The records of treatment sought must include records of VA treatment at the Denver (Claremont) VA Medical Center in the 1970s, where the Veteran indicates he was airlifted after injuring his back and legs while on reserve duty. See March 2011 Board hearing transcript, page 23.

(v) The records of treatment sought must include employment physical examinations while working at a county water services department for the city and county of Denver. The examinations were reportedly provided by Concentra Medical Group during the years from 1973 to 

1981. See March 2011 Board hearing transcript, pages 10-12.

(vi) The records of treatment sought must include records of a hearing test provided at Denver General Hospital, as provided through Concentra Medical Group in connection with employment with the city and county of Denver, in 1979. See March 2011 Board hearing transcript, page 12.

(vii) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

3. Contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based. 

4. Thereafter, the RO/AMC must review the claims file and ensure that no other notification or development action, in addition to that directed above, is required.

(i) After receipt of any additional service treatment records, SSA disability records and records of VA or private treatment, the RO/AMC consider of whether a VA compensation examination is required for a determination on the merits of this case. See 38 U.S.C.A. § 5103A(d). 




(ii) The Veteran must be provided a VA examination for each disability for which, taking into consideration all information and lay or medical evidence (including statements of the Veteran), there is competent evidence that the Veteran has a current disability, or persistent or recurring symptoms of disability, and for which the evidence indicates that the disability or symptoms may be associated with the Veteran's active service or a period of active duty for training or inactive duty training, but does not contain sufficient medical evidence for VA to make a decision on the claim. 

(iii) If further action is required, the RO/AMC must undertake it before further adjudication of the claims.

5. Readjudicate the issues on appeal. If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response. 

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).




These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


